Citation Nr: 1317268	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-37 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO), which in pertinent part, denied the benefit sought on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for tinnitus has been raised by the record.  In the report of a January 2008 VA audiology examination, the examiner found that the Veteran's tinnitus was related to his period of service, and in a February 2009 statement, the Veteran reported that he has experienced permanent ringing in his ears since his period of service.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise as to whether his current bilateral hearing loss impairment disability is related to his in-service ear infections.






CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000. It dealt with VA's duties to notify and assist a veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107. 

To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In most Board Decisions, there is some discussion as to whether or not VA fulfilled its duty to notify and assist the veteran in the development of the claim.  Here, however, in view of the Board's favorable decision below, further discussion regarding any lapses in duties to assist and notify, or regarding whether the veteran was prejudiced by any such lapses would serve no useful purpose.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition to the rules outlined above regarding service connection in general, there are additional considerations for addressing claims for entitlement to service connection for hearing loss.  Essentially, a certain threshold level of hearing impairment must be shown for the hearing loss to be considered a hearing loss disability under the laws administered by the VA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of  38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley, 5 Vet. App at 155.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that his hearing loss is related to service, to include as residual of ear infections and exposure to loud noises.  The Veteran reports that he sought treatment for recurrent bilateral ear infections within two years of his separation from service at a medical facility in San Diego, but he was unable to remember the doctor who treated him.  He was treated with drops and his ear infection improved, but his hearing acuity continued to worsen over the years since his active service.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), current disability, the record clearly demonstrates that the Veteran has current diagnosis for bilateral hearing loss and the severity of his bilateral hearing loss meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See October 2009 VA audiological examination report.   Accordingly, element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, the Board will address these issues separately.  None of the service treatment records demonstrates that the Veteran was treated for or diagnosed with hearing problems in either ear.  At the time of September 1969 examination prior to separation, there was no evidence of bilateral hearing loss (hearing acuity was 15/15 on whisper test).  There is no evidence that the Veteran had bilateral sensorineural hearing loss disability as defined by VA during his period of service or within the first post-service year.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Initially, the Board acknowledges the Veteran's reports that he sustained acoustic trauma from firearms training as well as working in close proximity to repairs naval boats during his period of service.  Although the Veteran, like virtually all veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.

With respect to inservice acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In this case, the record is devoid of any objective or corroborating evidence of hazardous levels of noise in the performance of Veteran's duties during military service.

While the Veteran is competent to attest to his having been exposed to loud noises during his period of service, he is not competent to say that he suffered from acoustic trauma that resulted in diminished hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  Rather, none of the service records demonstrates that he suffered diminished hearing as a result of acoustic trauma as indicated by his normal hearing at separation from service in September 1969. 

Moreover, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a barber.  In a September 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a barber would be exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's MOS.  

The Veteran's representative assertion in an April 2013 informal brief, appears to suggest that the Veteran was a combat veteran and thus entitled to the 38 U.S.C.A. § 1154(b) presumption with regard to his claim of service connection for hearing loss.  With regard to the question of whether the Veteran engaged in combat, the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See id. 
The Veteran's DD Form 214 reflects that the Veteran has no combat medals, and there is otherwise no evidence of record that would accommodate a presumption of combat. The Veteran has not otherwise clearly contended that he actually participated in combat; rather the Veteran's statements appear to be consistent with indications that he served in a combat zone without more direct participation in combat as contemplated by VAOPGCPREC 12-99 (October 18, 1999).  As it is not shown that the Veteran engaged in combat, his unsupported assertions of combat-related events are not sufficient to establish the occurrence of such events.

The Board now turns to the Veteran's primary contention - that his bilateral sensorineural hearing loss is the result of recurrent ear infections that began during his period of service.  The service treatment records do show that the Veteran was treated for ear infections on several occasions.  An October 1967 record shows that the Veteran complained of left ear pain and he was diagnosed with left otitis externa.  Less than a month later on November 8, 1967, he was treated for bilateral otitis externa.  On the following day, it was noted that the Veteran had "marked improvement;" however, on November 13, 1967, the Veteran was to be scheduled for a special consultation for his otitis externa, despite the notation that the "patient doing well." The Veteran again sought treatment for bilateral ear infections in May 1968.  Although the Veteran reports that he continued to experience recurrent bilateral ear infections, he received a normal ear evaluation at the time of September 1969 examination prior to separation.  

Thus, to the extent the Veteran argues that he suffered injuries to his ears during service due to frequent ear infections that may have caused his current hearing loss, the Board finds based on the evidence discussed above that element (2), in-service injury, is satisfied.

Moving on to crucial element (3), nexus or relationship, with respect to hearing loss, there is a single medical opinion of record addressing etiology.  Here, the report of a January 2008 VA audiology examination contains a positive medical nexus opinion.  Based on a review of the claims folder, the Veteran's reported history, and the clinical findings from evaluation, the VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to his military service.  While the examiner appears to have incorrectly considered the Veteran to be a combat Veteran, the examiner also noted the Veteran's in-service history of otitis externa and that the true levels of the Veteran's hearing acuity at the time of his separation are unknown because no specific audiometric findings were recorded.  Inasmuch as the examiner appears to have attributed, at least in part, the Veteran's current hearing loss disability to his in-service hear infections, the Board finds that element (3) is therefore satisfied. 

After careful review of the record and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim for service connection for bilateral hearing loss to be at least in approximate balance.  While record lacks medical records that corroborate the Veteran's reports of recurrent ear infections after his period of service, the service treatment records do show that he sought treatment on at least three occasions for otitis externa.  Moreover, the record contains a favorable medical nexus opinion that, in part, relates the Veteran's current bilateral hearing loss disability to his in-service ear infections.  Indeed, the record does not suggest that the Veteran's hearing loss disability could be due to any other post-service event or injury.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


